Citation Nr: 0619943	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-23 338	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Thomas J. Laubacher, Law Clerk




REMAND

The veteran served on active duty from October 1972 to 
October 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied service connection for bilateral hearing 
loss.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; (3) that VA will seek to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).    

Review of the record discloses that the veteran has not been 
adequately informed as required by the VCAA.  Specifically, 
the veteran was never specifically asked to provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159(b)(1).  The Board will therefore remand this 
appeal in order to ensure that the veteran receives the due 
process to which he is entitled.

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a connection between the current disability and in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Further, it is not enough that an injury or disease 
occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

The report of the veteran's "pre-induction" physical 
examination shows that he had hearing loss prior to service, 
as reflected by increased puretone thresholds at 4000 Hertz 
(Hz).  The veteran's most recent hearing test revealed a 
hearing loss at frequencies of 2000 Hz and higher.  However, 
the record contains no medical evidence of either an in-
service aggravation or a connection between any in-service 
aggravation and his current hearing loss.  

The veteran contends that he was told at the time of his 
release from active duty in October 1974 that he had a 
hearing loss.  He contends that his separation examination 
revealed hearing loss, and that he was asked to stay in 
service for an additional period of time for additional 
testing, but that he chose not to stay because of his 
father's health problems.  His service medical records (SMRs) 
contain no information regarding hearing tests, documentation 
of complaints concerning his hearing, or even the report of a 
separation examination.  However, his Department of the Army 
DA Form 1811, dated 10 October 1974, indicates that his 
physical profile was rated as 111311C, which strongly 
suggests that he had significant trouble with his hearing or 
his ears.  Because there is no documentation of any 
examination on which to base this physical profile, it is 
unclear if the veteran's hearing loss underwent a cognizable 
worsening during his time in service.  Nevertheless, a later 
reviewer indicated that the veteran's hearing had clearly 
worsened when 1978 audiometric testing was compared with the 
veteran's 1972 test results.  In order to obtain medical 
opinion evidence regarding the question of aggravation during 
active military service (1972 to 1974), a remand is required.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No.   
106-475, 114 Stat. 2096 (2000), is 
completed.  Specifically, the RO 
should ask the veteran to provide 
any evidence in his possession, not 
already submitted, that pertains to 
the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  See also 
Quartuccio, 16 Vet. App. at 187.  
Notice should also be provided 
regarding potentially applicable 
rating criteria and the criteria for 
award of an effective date.  Dingess 
v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The RO should take all steps 
necessary to locate documentation of 
the veteran's separation examination 
or other medical examinations that 
indicate why he received a physical 
profile of 111311C on the DA Form 
1811 dated in October 1974.  

3.  After the above-requested 
development is completed, the 
veteran should be scheduled for a VA 
audiological examination to 
determine the extent of any current 
hearing loss.  The claims file, a 
copy of this remand, and any 
documentation obtained in accordance 
with paragraph two of this remand 
should be made available to the 
examiner.  All clinical findings 
should be reported in detail and 
correlated to specific diagnoses.  

Based on a thorough review of the 
evidence of record, including the 
veteran's service medical records, 
and the veteran's own history 
regarding noise exposure, the 
examiner should provide an opinion, 
with complete rationale, as to the 
medical probability that the 
veteran's hearing loss worsened 
beyond natural progression during 
his period of active military 
service, or whether it is more 
likely attributable to other causes, 
including post-service noise 
exposure, head trauma, or advancing 
age.  All opinions should be set 
forth in detail and explained in the 
context of the record.  (The 
examiner should be made aware of the 
change in profile for the veteran's 
hearing status when service entry 
records are compared with the 
October 1974 DA Form 1811.)

The RO should ensure than the 
examination report complies with 
this remand and the questions 
presented in the RO's examination 
request, especially with respect to 
the instructions to provide medial 
opinion.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2005).

4.  After undertaking any additional 
development deemed appropriate, the 
RO should consider the issue on 
appeal in light of all information 
or evidence received.  If the 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required by the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

